Citation Nr: 0004412	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of cerebrospinal meningitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran was on active service from 
August 1943 to May 1946. 

The Board notes that, in his February 1998 substantive 
appeal, the veteran requested an appeal hearing before a 
traveling member of the Board.  However, in July 1998 
correspondence, the veteran indicated that he no longer 
desired to have an appeal hearing before a member of the 
Board, but rather that he wished to have instead a hearing at 
the RO before a hearing officer.  The requested hearing 
before the RO was conducted in January 1999.  No further 
requests for hearings are of record.  As such, the veteran's 
request for a hearing before a traveling member of the Board 
is considered withdrawn, and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.702 (1999).

Additionally, in the November 1999 written brief 
presentation, the veteran's representative indicated the 
veteran was seeking entitlement to service connection for the 
residuals of a stroke as secondary to the service connected 
residuals of cerebrospinal meningitis.  However, as the only 
issue currently before the Board is that set forth on the 
title page of this decision, this matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained by the 
RO.

2.  The medical evidence as to whether the veteran's 
residuals of cerebrospinal meningitis include 
anxious/depressed mood, disjointed thinking, chronic sleep 
impairment, confusion, and mild memory loss are in equipoise.  

CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the schedular 
criteria for a 30 percent disability evaluation for the 
residuals of cerebrospinal meningitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.20, 4.124a, 4.125-4.130, Diagnostic Codes 8019, 9399-9301 
(1999); Butts v. Brown, 5 Vet. App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim that his service-connected disability has 
increased in severity is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, he has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed in 
accordance with the Board's remand.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In this case, in a June 1946 rating decision, the veteran was 
awarded service connection and a noncompensable (0 percent) 
disability evaluation for the residuals of cerebrospinal 
meningitis, effective May 1946.  Subsequently, in an October 
1950 rating decision, such award was increased to a 10 
percent disability evaluation under Diagnostic Code 8019, 
effective September 1950.  At present the veteran is seeking 
a disability evaluation in excess of 10 percent for his 
service connected disability. 

The medical evidence relevant to the veteran's January 1997 
claim for an increased evaluation for the residuals of his 
service-connected includes several VA examinations, as well 
as the veteran's testimony at a personal hearing.  

The report a March 1997 VA examination discloses that the 
veteran was alert and oriented times three, was able to carry 
out complex commands, and intact ability for repetition, 
naming, calculating and concentrating.  Examination of 
cranial nerves II-XII demonstrated intact extraocular 
muscles, normal vision and hearing, and his motor ability in 
all groups was 5/5.  He had intact sensation in the upper 
extremities, but diminished vibratory and temperature 
sensation in the lower extremities up to the knees.  His 
diagnosis was a history of spinal meningitis without 
residuals, with the exception of mild memory impairment on 
short term recall of three objects.  

An August 1997 VA examination report contains a diagnosis of 
severe degenerative joint disease in both feet and knees.  
The examination report further notes that, given the 
veteran's difficult gait and history of paresthesias, it was 
probable that at least a portion of the veteran's arthritic 
changes were due to his neurological changes secondary to 
spinal meningitis contracted while in active duty.  However, 
a December 1997 VA peripheral nerves examination report notes 
that, after extensive review of the veteran's past medical 
records, his history, and the absence of neurological deficit 
in this examination, it was unlikely that the veteran's knee 
condition was related to his spinal meningitis.

A November 1998 VA examination report reveals the veteran was 
diagnosed with status post frontal temporal cerebrovascular 
accident (CVA) in 1993, well controlled glaucoma in the left 
eye, status post spinal meningitis, and severe degenerative 
joint disease of the knees and spine.  More importantly, the 
examiner indicated that it was "very difficult to say" 
whether the veteran's apparent confusion during the 
examination was due to his stroke or had been present since 
his in-service spinal meningitis, although the examiner 
suspected it began since the stroke.  The examiner noted that 
the veteran was a poor historian because of his confusion.  
The examiner noted that psychological examination would be 
helpful in differentiating the residuals of the service-
connected disability from residuals of the CVA. 

During a December 1998 VA psychiatric examination, the 
veteran reported he had some trouble thinking clearly and had 
disjointed thoughts, but during the examination he was able 
to perform "quite well" the mental status examination.  The 
veteran's short-tem memory was intact immediately and at five 
minutes.  However, he could not remember whether the first 
president of the United States was Washington or Lincoln, 
although he knew the name of the current president.  However, 
the examiner did note the veteran had slightly anxious 
affect, and slightly down overall mood.  The examiner stated 
that there was no psychiatric diagnosis.

Lastly, during his January 1999 RO hearing, the veteran 
testified he presently has problems with his sleep.  
Specifically, he noted that he used to be able to wake up at 
6:00 a.m.; however, now he does so between 1:00 a.m. and 3:00 
a.m.  As well, he testified he currently has problems with 
his memory, which he attributes to his in-service meningitis.

With respect to the applicable law, under Diagnostic Code 
8019, a 100 percent evaluation is warranted for active 
febrile epidemic cerebrospinal meningitis.  A 10 percent 
evaluation is warranted for minimum residuals of epidemic 
cerebrospinal meningitis.

After a review of the evidence of record, the Board finds the 
veteran does not present evidence of active febrile epidemic 
cerebrospinal meningitis.  As such, the preponderance of the 
evidence is against an award of an increased disability 
evaluation in excess of 10 percent for the veteran's 
residuals of meningitis under 38 C.F.R. § 4.124a, Diagnostic 
Code 8019 (1999).  

However, the Board must consider whether the veteran is 
entitled to an evaluation in excess of 10 percent under any 
other applicable diagnostics code.  The Board will consider 
evaluation, by analogy, of the veteran's disability under 
38 C.F.R. § 4.130, Diagnostic Codes 9301 to 9327.  38 C.F.R. 
§ 4.20; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Diagnostic Codes 9301 to 9327 provide criteria for evaluating 
delirium, dementia, and other cognitive disorders due to 
systemic or intracranial infections.  

The criteria for evaluating dementia due to systemic or 
intracranial infections (e.g., HIV infection, syphilis) under 
38 C.F.R. § 4.130 incorporate the American Psychiatric 
Association's Diagnostic and Statistic Manual of Mental 
Disorders, Fourth Edition.  Specifically, under these 
criteria, a 10 percent evaluation contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9301 (1999).

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

The medical evidence of record reflects that the veteran 
presently has symptoms including confusion, mild memory 
impairment, poor comprehension, occasional disjointed 
thinking, anxious/depressed mood, as well as possible 
meningitis-related neurological changes.  In addition, the 
veteran has reported he currently has problems sleeping.  

With respect to these symptoms, the Board notes that the 
examiner who conducted the March 1997 VA examination opined 
that the mild short-term memory loss noted was related to the 
veteran's history of spinal meningitis.  The examiner who 
conducted November 1998 VA examination concluded that it was 
"very difficult to say" whether the veteran's confusion was 
due to residuals of the service-connected disability or to 
some other disorder.  

The examiner who conducted December 1998 examination noted 
the veteran's symptoms of anxiety and depression without 
stating the etiology of the symptoms.  However, since the 
examination was conducted in the context of evaluation of 
residuals of the veteran's service-connected spinal 
meningitis, and the examiner specifically noted disagreement 
with the veteran's stated belief that certain employers did 
not hire him as a result of his service-connected meningitis, 
the report implies that the examiner could not dissociate the 
observed anxiety and depression from residuals of meningitis.  

As such, the Board concludes that the evidence as to whether 
the veteran's current symptoms of confusion, mild memory 
loss, anxiety, and depression are associated with residuals 
of the service-connected meningitis is in equipoise.  
Resolving doubt in the veteran's favor, and attributing all 
current symptomatology to the service-connected disability 
results in a 30 percent evaluation under Diagnostic Code 
9301-9399, as the veteran's disability more nearly 
approximates a disability characterized by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9301 (1999).  

However, there is no evidence that the veteran meets the 
criteria for an evaluation in excess of 30 percent.  In 
particular, there is no evidence that the veteran has panic 
attacks as residuals of cerebrospinal meningitis, of that the 
service-connected disability causes inability to understand 
complex commands, impaired judgment, impaired abstract 
thinking, or inability t o establish or maintain effective 
work and social relationships.  As such, the preponderance of 
the evidence is against an award of an increased disability 
evaluation in excess of 30 percent for the veteran's 
residuals of cerebrospinal meningitis.  See 38 C.F.R. § 
4.130, Diagnostic Code 9399-9301 (1999).

Thus, taking into consideration 38 U.S.C.A. § 5107(b), which 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise, the Board finds that the 
evidence supports the award of a 30 percent disability 
evaluation for the veteran's residuals of cerebrospinal 
meningitis, to include anxious/depressed mood, disjointed 
thinking, chronic sleep impairment, and mild memory loss, 
under Diagnostic Code 9399-9301. 38 C.F.R. § 4.130, 
Diagnostic Code 9399-9301 (1999); see Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

Finally, the potential application of various provisions of 
title 38, Code of Federal Regulations, have been considered, 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.

The Board acknowledges that a November 1998 VA examination 
report deemed the veteran unemployable; however, the Board 
also notes that such unemployability was attributed to 
several non-service connected disorders, and not exclusively 
to his service connected residuals of cerebrospinal 
meningitis.  Accordingly, a remand to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for an 
extra-schedular rating does not appear to be warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran, of course, 
is entitled to reopen his claim for an increased rating at 
any time with evidence of increased disability.  


ORDER

A 30 percent disability evaluation for the residuals of 
cerebrospinal meningitis is granted, subject to provisions 
governing the payment of monetary benefits.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

